Citation Nr: 0023706	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  94-32 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis, 
currently rated as 40 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from January 1958 to January 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim for an 
increased evaluation for his service-connected rheumatoid 
arthritis disability, then rated as 40 percent disabling.  It 
is also noted that the veteran has been, since his initial 
receipt of service connection for rheumatoid arthritis in 
1978, awarded temporary 100 percent evaluations pursuant to 
Paragraph 29 on several occasions.

A hearing was conducted at the RO in May 1994.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 631 (1992).  Once it has been determined that a claim is 
well grounded VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to his claim.  38 
U.S.C.A. § 5107 (West 1991).

In September 1998 the Board remanded this case to the RO for 
additional development of the evidence, to include a VA 
examination.  A review of the record reveals that the veteran 
failed to report for an examination scheduled to be conducted 
at the VAMC located in Birmingham, Alabama in April 1999.  
The veteran's address was noted to be the current address of 
record.  

In the June 2000 supplemental statement of the case (SSOC) 
sent to the veteran at the current address of record he was 
informed that he had failed to report for a VA examination 
scheduled to be conducted in April 1999.  He was also 
informed that evidence expected from this examination which 
might have been material to the outcome of the veteran's 
claim could not be considered.  In an August 2000 letter to 
the veteran was informed by the RO that his case was being 
returned to the Board.  This letter was sent to a different 
address.  The Board believes that this matter should be 
clarified. 

It is unclear from the record whether the veteran has been 
informed of 38 C.F.R. § 3.655 (1999).  38 C.F.R. § 3.655 
provides that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  After confirming the veteran's 
current address, it is requested that the 
RO ask the veteran if he is willing to 
report for a VA examination.  He should 
be informed of the consequences of 
failing to report for the examination 
without good cause and should be 
furnished 38 C.F.R. § 3.365 as it relates 
to his claim for an increase in his 
compensation benefits.  

2.  If the veteran is willing to report 
for the VA examination, an examination 
should be conducted by a rheumatologist 
for the purpose of ascertaining the 
nature, severity, and activity of the 
veteran's service-connected rheumatoid 
arthritis.  The claims folder and a copy 
of this REMAND should be made available 
to the examiner in conjunction with the 
examination.  A detailed history of all 
exacerbations concerning the veteran's 
rheumatoid arthritis should be elicited, 
and reported, by the examiner.  The 
examination should include all necessary 
tests and studies, to include laboratory 
studies.  

The examiner should identify all joints, 
which are affected by the rheumatoid 
arthritis.  The report should include 
range of motion studies.  The examiner 
should also be asked to note the normal 
range of motion of the affected joints.  
In addition, the examiner should be 
requested to determine whether the 
affected joints exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the joints are 
used repeatedly.  Deluca v. Brown, 8 Vet. 
App. 202 (1995).

The examiner should state whether the 
rheumatoid arthritis is active.  If so, 
the examiner should indicate if weight 
loss and anemia are present.  

3.  The RO should obtain all current 
treatment records from the VA facility in 
Tuskegee, Alabama.

4.  The RO is to ensure that copies all 
correspondence sent to the veteran with 
regard to this Remand and the scheduling 
of any examination are made part of the 
claims folder. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue in appellate status, to include 
consideration of 38 C.F.R. §§ 4.40, 4.45, 
in evaluating the veteran's rheumatoid 
arthritis.  

If the decision remains adverse to the veteran, he and his 
representative should be furnished with a SSOC and given the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


